DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was filed by applicant on 2/19/2021.
3.	Claims 6, 9, 10, 17 and 20 are canceled.
4.	Claims 3 and 15 are amended.
5.	Claims 1-5, 7, 8, 11-16, 18 and 19 are remaining in the application.
6.	The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendment and remarks are deemed to overcome all previous objections and rejections as presented in the Final Rejection mailed on 1/08/2021.
8.	In view of the foregoing, the remaining claims 1-5, 78, 11-16, 18 and 19 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the claimed telescoping tower for a boat having a center section of a tower, first and second supports each having a telescoping assembly including two or more members longitudinally moveable relative to one another for moving the center section of the tower between at least a first position and a second position, wherein at least a first member of the two or more members of the respective first support and second support is at least partially hollow such that the first member of the two or more members of the respective first support and second support defines a channel; an actuator for longitudinally moving the two or more members of at least one of the first support and the second support relative to one another to move the center section of the tower between at least the first position and the second position, and configured as explicitly recited by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The 
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/23/2021